 
 
IV 
112th CONGRESS
1st Session
H. RES. 64 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Garamendi (for himself, Mr. Farr, Mr. George Miller of California, Mr. Levin, Ms. Bordallo, Mr. Langevin, Ms. McCollum, Mr. Markey, Mr. Moran, Mr. Price of North Carolina, Mr. Serrano, Mr. Berman, Mr. Van Hollen, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the life and work of Robert Sargent Shriver. 
 
 
Whereas Robert Sargent Shriver was called “Sarge” from a young age; 
Whereas Sarge founded the Peace Corps under President John F. Kennedy to promote peace and friendship around the world, serving as its first director from 1961 to 1966; 
Whereas in the 50 years since its creation, the Peace Corps has supported over 200,000 volunteers in 139 countries around the world, providing critical assistance in agriculture, health, education, economic development, and environmental preservation and building goodwill toward the United States among nations of the world; 
Whereas Sarge created the Office of Economic Opportunity with William B. Mullins under President Lyndon Johnson, serving as its first director and becoming known as the “architect” of Johnson’s War on Poverty; 
Whereas the Office of Economic Opportunity developed and administered programs such as VISTA, Head Start, Job Corps, Community Action, and Legal Services that have continued to expand opportunities for employment, education, and for low-income individuals and families in the United States today; 
Whereas Job Corps helps 70,000 youths annually at 122 Job Corps centers throughout the United States, offering vocational training and GED programs, as well as high school diplomas and programs to get students into college; 
Whereas nearly 25,000,000 pre-school aged children have benefitted from Head Start, as the program continues to provide comprehensive education, health, nutrition, and parent involvement services to low-income children and their families; 
Whereas the more than 170,000 individuals who have served in AmeriCorps VISTA have played a critical role in fighting poverty and strengthening community throughout the United States; 
Whereas Sarge founded numerous other social programs and services, including Upward Bound, Foster Grandparents, the National Clearinghouse for Legal Services (now the Shriver Center), Indian and Migrant Opportunities, and Neighborhood Health Services; 
Whereas Sarge was an active supporter of the Special Olympics, founded by his wife Eunice Kennedy Shriver; 
Whereas Sarge was awarded a Purple Heart for courage as a Lieutenant in the United States Navy while serving in the South Pacific during World War II; and 
Whereas Sarge was awarded the Presidential Medal of Freedom, the highest civilian award in the United States, in 1994: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages all individuals in the United States to pay tribute to the life and works of Robert Sargent Shriver by supporting and participating in the service programs he promoted; 
(2)recognizes the inherent value of community service and volunteerism in the creation of a more peaceful, just, and equitable world; and 
(3)acknowledges that by serving one's country, one's community, and one's neighbor, the United States makes progress in civility, equality, and unity consistent with the values and life's work of Robert Sargent Shriver. 
 
